Case 1:21-cr-00293-RDM Document 19 Filed 04/28/21 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA : ‘CRIMINAL NO. — 21-293 (RDM)

ve

JEANINE HENDERSON ARNETT and :
DIALLO ARNETT, ;

Defendants.

STATEMENT OF OFFENSE IN SUPPORT OF GUILTY PLEA
Summary of Plea Agreement
Defendant JEANINE HENDERSON ARNETT (“DEFENDANT”) agrees to admit guilt
and enter a plea of guilty to the Information, which charges DEFENDANT with Bank Fraud.

I. Elements of the Offense

 

The elements of Bank Fraud (18 U.S.C. § 1344), as charged in the Information, are that (1)
the Defendant knowingly carried out or attempted to carry out a scheme to get money, assets, or
other property from a financial institution by using false or fraudulent pretenses, representations,
or promises about a material fact; (2) the false or fraudulent pretenses, representations, or promises
were material; (3) the Defendant intended to defraud someone; and (4) the financial institution was
federally insured.

Tl. Statement of Facts
The United States of America and the DEFENDANT agree that had this case gone to trial, the

United States would have proven the following facts, among others, beyond a reasonable doubt:
Case 1:21-cr-00293-RDM Document 19 Filed 04/28/21 Page 2 of 9

1. Jeanine Henderson Arnett, a resident of the Commonwealth of Virginia, worked as
the Executive Director of Delta Sigma Theta Sorority, Inc., a 501(c)(7) organization located in the
District of Columbia.

2. Diallo Arnett, a resident of the Commonvealth of Virginia, was married to the
DEFENDANT.

3. Delta Sigma Theta maintained bank accounts at Bank of America (accounts ending
in -6551 and -7618) and credit card accounts at American Express (accounts ending in -81052, -
82050, -85004, -86002, -1053, -2051, and -3059). As Executive Director, DEFENDANT had
access to the bank accounts and credit cards.

4. Delta Sigma Theta prohibited the use of corporate funds for personal expenses.

5. Bank of America was a financial institution within the meaning of 18 U.S.C. § 20,
whose deposits were insured by the Federal Deposit Insurance Corporation.

6. On or about July 24, 2017, DEFENDANT was hired as the Executive Director of
Delta Sigma Theta.

7. Between on or about October 3, 2017 and on or about September 15, 2019, the
DEFENDANT and Diallo Arnett misappropriated more than $150,000 from Delta Sigma Theta’s
Bank of America accounts through, among other things, ACH money transfers and credit card
seauwactions,

8. On or about January 25, 2018, using an American Express credit card account
number ending in -1053, DEFENDANT executed an unauthorized and fraudulent transaction with
Amazon in the amount of $102.84.

9. On or about January 30, 2018, using an American Express credit card account
Case 1:21-cr-00293-RDM Document 19 Filed 04/28/21 Page 3 of 9

number ending in -2051, DEFENDANT executed an unauthorized and fraudulent transaction with
Avis Rent a Car in the amount of $372.06.

10. On or about June 8, 2018, using an American Express credit card account number
ending in -81052, Diallo Arnett and the DEFENDANT executed an unauthorized and fraudulent
transaction, using Square Payments, in the amount $1,030.00.

11. On or about June 9, 2018, using an American Express credit card account number
ending in -81052, DEFENDANT executed an unauthorized and fraudulent transaction with
GEICO Auto in the amount of $330.34.

12. Onor about June 18, 2018, using an American Express credit card account number
ending in -81052, DEFENDANT executed an unauthorized and fraudulent transaction with T-
Mobile in the amount of $529.42.

13. On or about June 27, 2018, using an American Express credit card account number
ending in -81052, DEFENDANT executed an unauthorized and fraudulent transaction with Coach
Inc., in the amount of $63.91.

14. On or about July 14, 2018, DEFENDANT fraudulently caused an ACH money
transfer from the Bank of America account ending in -6551, in the amount of $52,791.06, to cover
unauthorized and fraudulent transactions on the American Express credit card account number
ending in -81052.

15, On or about December 28, 2018, DEFENDANT fraudulently caused an ACH
* money transfer from the Bank of America account ending .n -7618, in the amount of $26,457.12,
to cover unauthorized and fraudulent transactions on the American Express credit card account

number ending in -81052.
Case 1:21-cr-00293-RDM Document 19 Filed 04/28/21 Page 4 of 9

16. Onor about January 11, 2019, DEFENDANT fraudulently caused an ACH money
transfer from the Bank of America account ending in -7618, in the amount of $44,488.49, to cover
unauthorized and fraudulent transactions on the American Express credit card account number
ending in -81052.

17. On or about April 5, 2019, using an American Express credit card account number
ending in -3059, Diallo Arnett and the DEFENDANT executed an unauthorized and fraudulent
transaction, using Square Payments, in the amount $1,545.00.

18. On or about May 4, 2019, using an American Express credit card account number
ending in -3059, Diallo Arnett and the DEFENDANT executed an unauthorized and fraudulent
transaction, using Square Payments, in the amount $1,545.00.

19, On or about May 25, 2019, using an American Express credit card account number
ending in -3059, Diallo Arnett and the DEFENDANT executed an unauthorized and fraudulent
transaction, using Square Payments, in the amount $1,545.00.

20. On or about June 4, 2019, using an American Express credit card account number
ending in -3059, Diallo Amett and the DEFENDANT executed an unauthorized and fraudulent
transaction, using Square Payments, in the amount $1,545.00.

21. On or about July 1, 2019, using an American Express credit card account number
ending in -3059, Diallo Arnett and the DEFENDANT executed an unauthorized and fraudulent
transaction, using the Square Cash App, in the amount $1,545.00.

22. On or about July 9, 2019, using an American Express credit card account number
ending in -3059, Diallo Arnett and the DEFENDANT executed an unauthorized and fraudulent

transaction, using the Square Cash App, in the amount $257.50.
Case 1:21-cr-00293-RDM Document 19 Filed 04/28/21 Page 5of9

23. On or about July 13, 2019, using an American Express credit card account number
ending in -82050, DEFENDANT executed an unauthorized and fraudulent transaction with
Century Twenty-One, in the amount of $779.61.

24. On or about July 21, 2019, using an American Express credit card account number
ending in -82050, DEFENDANT executed an unauthorized and fraudulent transaction with
Amazon, in the amount of $349.79.

25. On or about July 29, 2019, using an American Express credit card account number
ending in -82050, DEFENDANT executed an unauthorized and fraudulent transaction with
Loudon County for taxes owed, in the amount of $334.72.

26. Onor about August 1, 2019, using an American Express credit card account number
ending in -3059, Diallo Amett and the DEFENDANT executed an unauthorized and fraudulent
transaction, using the Square Cash App, in the amount $2,575.00.

27. On or about August 3, 201 9, using an American Express credit card account number
ending in -3059, Diallo Arnett and the DEFENDANT executed an unauthorized and fraudulent
transaction, using the Square Cash App, in the amount $2,575.00.

28. On or about September 6, 2019, DEFENDANT fraudulently caused an ACH money
transfer from the Bank of America account ending in -7618, in the amount of $15,847.58, to cover
unauthorized and fraudulent transactions on the American Express credit card account number
ending in -82050.

29. In order to hide their unauthorized and fraudulent transactions, with respect to the
American Express credit card accounts ending in -1053, 2051, and ~3059, the DEFENDANT and

Diallo Arnett created false and fraudulent account statements which removed the individual
Case 1:21-cr-00293-RDM Document 19 Filed 04/28/21 Page 6 of 9

unauthorized and fraudulent charges, but left the amount of these charges in the total balance. As
a result, when it paid its total balance to American Express, Delta Sigma Theta unknowingly paid
for the unauthorized and fraudulent transactions.

30. In or around August 2019, Delta Sigma Theta terminated the employment of
DEFENDANT as Executive Director.

31. In or around September 2019, Delta Sigma Theta’s Finance Department discovered
irregularities with their American Express credit card accounts. Specifically, they were unable to
close their existing accounts due to large and unknown outstanding balances.

32. On or about September 15, 2019, Delta Sigma Theta confronted DEFENDANT
about these financial irregularities. That afternoon, DEFENDANT admitted that she and Diallo
Arnett had participated in a fraudulent scheme. DEFENDANT then surrendered an American
Express credit card, associated with the accounts ending in -1053, -2051, and -3059. In addition,
DEFENDANT disclosed the existence of another American Express credit card account, held in
the name of Delta Sigma Theta and associated with account numbers ending in -81052, -82050, -
86002, and -85004. Delta Sigma Theta was unaware that these accounts were still active.
DEFENDANT was able to keep this American Express credit card hidden by using online access
to the account and linking Delta Sigma Theta’s Bank of America accounts as the online payment
method, via ACH transfers.

33. On or about September 18, 2019, Diallo Arnett sent an email to an officer of Delta
Sigma Theta. The email attached a letter in which he, among other things, admitted to his

participation in a scheme to use corporate funds for personal benefit.
Case 1:21-cr-00293-RDM Document 19 Filed 04/28/21 Page 7 of 9

34. The DEFENDANT admits that she and Diallo Arnett personally obtained more than
$150,000 in criminal proceeds from the crime to which he is pleading guilty. The DEFENDANT
admits those funds were obtained from Delta Sigma Theta accounts and funds and were taken by
the DEFENDANT and Diallo Arnett for their personal use and benefit — not for any purposes
benefitting Delta Sigma Theta.

35. The DEFENDANT admits that the proceeds she personally obtained as a result of
her criminal activity described above have been dissipated by her and cannot be located upon the

exercise of due diligence; have been transferred or sold to, or deposited with, a third party; and/or

have been placed beyond the jurisdiction of the Court.
Case 1:21-cr-00293-RDM Document 19 Filed 04/28/21 Page 8 of 9

ul. Limited Nature of Proffer

The information contained in his proffer is not a complete recitation of all the facts and

circumstances, but the parties admit it is sufficient to prove beyond a reasonable doubt a violation

of Title 18, United States Code, Section 1344, that, is, Bank Fraud, as charged in the Information.

DATED: April 13, 2021

Respectfully submitted,

CHANNING D. PHILLIPS
ACTING UNITED STATES ATTORNEY
D.C. Bar Number 415793

DRE

foshua S. Rothstein

Assistant United States Attorney
N.Y. Bar Number 4453759

555 4th Street, N.W., Room 5828
Washington, D.C. 20530

Office: 202-252-7164
Joshua.Rothstein@usdoj.gov
Case 1:21-cr-00293-RDM Document 19 Filed 04/28/21 Page 9 of 9

DEFENDANT'S ACCEPTANCE

The preceding statement is a summary, made for tie purpose of providing the Court with
a factual basis for my guilty plea to the charge against me. It does not include all of the facts
known to me regarding these offenses. I make this statement knowingly and voluntarily and
because I am, in fact, guilty of the crimes charged. No threats have been made to me nor am I

under the influence of anything that could impede my ability to understand this Statement of
Offense fully.

I have read every word of this Statement of the Offense. Pursuant to Federal Rule of
Criminal Procedure 11, after consulting with my attorney, I agree and stipulate to this Statement
of the Offense, and declare under penalty of pérjury that it is true and correct.

Date 4 IG. Soar lp Mh fo

 
 
  
 

danine Henderson Arnett
Defendant

ATTORNEY’S ACKNOWLEDGMENT

Ihave read this Statement of Offense and reviewed it with my client fully. I concur in my
client’s desire to adopt and stipulate to this Statement of the Offense as true and accurate.

iat: “f fe AMA

 

KevinJitcGants, Esq.
Courfsel {fr Defendant Jeanine Henderson Arnett

 
